Citation Nr: 1113180	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  09-42 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a left shoulder condition. 

2.  Entitlement to service connection for a right shoulder condition.  

3.  Entitlement to service connection for a right chest condition.  

4.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1969 to August 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  


FINDINGS OF FACT

1.  The competent medical evidence does not show a diagnosis of a left shoulder condition.

2.  The competent medical evidence does not show a diagnosis of a right shoulder condition.

3.  In February 2010, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran's representative that a withdrawal of the Veteran's appeal for the issue of entitlement to service connection for a right chest condition is requested.

4.  Throughout the rating period on appeal, the Veteran's bilateral hearing loss was manifested by no more than Level II impairment in the right ear, and no more than Level II impairment in the left ear.  


CONCLUSIONS OF LAW

1.  Service connection for a left shoulder condition is not warranted.  38 U.S.C.A. §§ 1110, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  Service connection for a right shoulder condition is not warranted.  38 U.S.C.A. §§ 1110, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

3.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to service connection for a right chest condition.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2010).

4.  The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the Veteran of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the Veteran's claims of entitlement to service connection for left and right shoulder conditions, the RO provided the appellant pre-adjudication notice by letter dated in December 2007.  

Regarding the Veteran's claim of entitlement to an initial compensable disability evaluation for his service-connected bilateral hearing loss, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the Veteran was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The Veteran was notified that his claim was awarded with an effective date of September 1, 2007, the date of his claim, and a zero percent rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating and he demonstrated his actual knowledge of what was required to substantiate a higher rating in his argument included on his Substantive Appeal.  Further, he was provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess. Moreover, the record shows that the Veteran was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records, as well as VA outpatient treatment records and private treatment records, provided the Veteran VA examinations, and assisted the Veteran in obtaining evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Service Connection Law and Regulations

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Left and Right Shoulder 

The Veteran contends that his left and right shoulder conditions are related to his service.  

The Veteran's October 1968 induction physical examination is negative for complaints of shoulder symptoms or diagnoses of a left or right shoulder condition.  

Regarding the left shoulder, a June 1978 service treatment record that shows the Veteran sought treatment for severe pain in his left shoulder, reporting that he fell the day before, straining his left shoulder.  On examination, he had full range of motion of the left shoulder and the examiner noted a strained left shoulder.  An August 1994 record demonstrates the Veteran sought treatment for left shoulder pain, however, he does not recall any trauma or injury to his shoulder.  An April 1998 record the Veteran sought treatment for left shoulder pain, indicating, that he experiences pain with certain motions; the Veteran denied any trauma to his left shoulder.  On examination, he had full range of motion of the left shoulder.  The examiner noted an assessment of impingement syndrome.  An April 2003 record shows the Veteran sought treatment for left shoulder pain that sometimes radiates into his left arm; the examiner diagnosed the Veteran with a rhomboid muscle strain.    

Regarding the Veteran's right shoulder, a March 1999 record shows that the Veteran reported that he went parachuting with the 19th Special Forces Group (Airborne) in high winds, and as a result, his right shoulder was driven into the ground; the examiner diagnosed the Veteran with blunt trauma to the right posterior scapula due to a parachuting injury.  An April 1999 record shows the Veteran sought treatment for right shoulder pain due to a parachuting injury.  On examination, the Veteran had full range of motion of the right shoulder; however, it was limited by pain in the abduction.  The examiner diagnosed the Veteran with a likely soft tissue injury of the right scapula.  

The Veteran's September 2007 separation physical examination contains the Veteran's complaint of bilateral shoulder pain; however, the report of medical examination is negative for a left or right shoulder diagnosis.  

Post-service treatment records include a February 2008 fee-based examination, during which the Veteran reported that he injured his left shoulder in 1978 during military operations.  He further reported that he has experienced problems with his right shoulder since 1999.  However, physical examination of the left and right shoulders did not reveal any heat, redness, swelling, effusion, or drainage.  There was no locking pain or crepitus.  The Veteran's range of motion was normal and it was not limited by repetitive use, pain, fatigue, weakness, lock of endurance, or incoordination.  X-rays of both the left and right shoulders were normal.  Upon examination, the examiner indicated that there is no pathology to render a diagnosis of a left or right shoulder condition, as the Veteran had a normal examination and x-rays.  

Upon review of the record, the Board notes that there is no evidence of record documenting post-service treatment for the Veteran's claimed left or right shoulder condition.  The Veteran has alleged that he has continued to experience pain from his left and right shoulder in-service injuries; however, at separation from service, no pertinent defects or diagnoses were noted for either shoulder.  

The Board acknowledges the Veteran's contentions of left and right shoulder pain due to service.  In this regard, the Board does not dispute the Veteran's left or right shoulder pain; as a layman he is competent to report the existence of symptoms ascertainable by the senses.  See Jandreau, 492 F.3d at 1377.  Pain alone, however, is not a disability for VA purposes.  Absent a competent diagnosis of an underlying left or right should disorder, service connection is not warranted for a left or right shoulder disorder.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Thus, without a diagnosis of a current disability, the Veteran has failed to meet the critical first element of a service connection claim and as such, his claims must be denied.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).

Right Chest 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant's representative specifically withdrew the appeal in a February 2010 written communication.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and the issue of entitlement to service connection for a right chest condition is dismissed.


Increased Initial Rating - Bilateral Hearing Loss

In a June 2008 rating decision, the RO granted service connection for bilateral hearing loss and assigned an initial noncompensable disability evaluation, effective September 1, 2007, the day following discharge from service.  In June 2009, the Veteran submitted a notice of disagreement, requesting an increased rating for the service-connected bilateral hearing loss.  A statement of the case was issued in September 2009 and the appeal was perfected with the submission of a VA Form 9 October 2009.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 C.F.R. § 4.1.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In cases such as this, the appeal stems from an initial rating, VA must frame and consider the issue as to whether separate or "staged" ratings may be assigned for any or all of the retroactive period from the effective date of the grant of service connection to a prospective rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.

The rating schedule for hearing loss establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The horizontal lines in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.

The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII (38 C.F.R. § 4.85) by intersecting the horizontal column appropriate for the numeric designation for the ear having the better hearing acuity and the vertical row appropriate to the numeric designation level for the ear having the poorer hearing acuity. For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  
38 C.F.R. §§ 4.85(b), 4.87.

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Evidence pertinent to the rating period on appeal includes the January 2008 and July 2009 fee-based examination reports, and a March 2008 private treatment record. 

The Veteran underwent a fee-based audiological examination in January 2008.  This examination revealed the following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
65
75
LEFT
15
10
40
70
75

Based upon the above findings, the Veteran's puretone average for his right ear was recorded as 45.  His puretone average for his left ear was recorded as 48.75.  Speech recognition was 96 percent for his right ear and 86 percent for the left ear.  

The findings of the aforementioned VA examination as applied to the rating criteria for hearing impairment show that the criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  Specifically, the Veteran's right ear manifests an average puretone threshold of 45 decibels, with a 96 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his right ear hearing loss to be Level I impairment.  The Veteran's left ear manifests an average puretone threshold of 48.75 decibels, with a 86 percent speech discrimination, reference to       38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level II impairment.  These results applied to Table VII reveal a noncompensable evaluation.  In addition, neither ear demonstrates an exceptional pattern of hearing impairment under the provisions of 38 C.F.R. §§ 4.86(a) or 4.86(b); therefore, these provisions are not applicable.  

A March 2008 private treatment record noted a diagnosis of sensorineural bilateral hearing loss.  
The Veteran underwent a fee-based audiological examination in July 2009.  This examination revealed the following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
60
75
LEFT
10
10
45
65
75

Based upon the above findings, the Veteran's puretone average for his right ear was recorded as 45.  His puretone average for his left ear was recorded as 48.75.  Speech recognition was 88 percent for his right ear and 88 percent for the left ear.  

The findings of the aforementioned VA examination as applied to the rating criteria for hearing impairment show that the criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  Specifically, the Veteran's right ear manifests an average puretone threshold of 45 decibels, with an 88 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his right ear hearing loss to be Level II impairment.  The Veteran's left ear manifests an average puretone threshold of 48.75 decibels, with an 88 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level II impairment.  These results applied to Table VII reveal a noncompensable evaluation.  Neither ear demonstrates an exceptional pattern of hearing impairment under the provisions of 38 C.F.R. §§ 4.86(a) or 4.86(b); therefore, these provisions are not applicable.  

The Board is limited in evaluating hearing loss to the mechanical application of the rating schedule under the specified testing methods.  For example, any impact of the hearing loss on a veteran's daily life cannot be accounted for outside the rating tables of 38 C.F.R. § 4.85.  The noncompensable evaluation currently assigned for his bilateral hearing loss accurately reflects his disability picture as contemplated under the VA rating criteria throughout the rating period on appeal.  The results from the January 2008 and July 2009 fee-based examinations each reflect Level II hearing impairment in both the right and the left ears.  For that reason, the evidence does not support an initial compensable evaluation for bilateral hearing loss.

Without an approximate balance of positive and negative evidence that would give rise to a reasonable doubt in favor of the appellant receiving an increased rating, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a left shoulder condition is denied.  

Service connection for a right shoulder condition is denied.  

Service connection for a right chest condition is dismissed.  

An initial compensable evaluation for bilateral hearing loss is denied. 



____________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


